Dismissed and Memorandum Opinion filed November 19,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00823-CR
____________
 
ROMONA
FAYE GEORGE, Appellant
 
V.
 
THE
STATE OF TEXAS, Appellee
 

On Appeal from the 230th District Court
Harris
County, Texas
Trial Court Cause
No. 1202159

 
M E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this court. See Tex.
R. App. P. 42.2. Because this court has not issued an opinion, we grant
appellant=s request.
Accordingly, we order the appeal dismissed. We direct the
Clerk of the court to issue the mandate of the court immediately.
PER CURIAM
Panel
consists of Chief Justice Hedges and Justices Seymore and Sullivan.
Do not
publish C Tex. R. App. P. 47.2(b).